IS0-/5
                                                 ELECTRONIC RECORD



        CCA #       09-13-00355-CR                                  OFFENSE:            Aggravated Sexual Assault

                    Danny Ray Rancher
        STYLE:      v. The State of Texas                           PUNISHMENT:         life


                                                                    COUNTY:             Montgomery


        TRIAL COURT:             221st District Court                                                      MOTION
        TRIAL COURTS:            12-01-00820 CR (Count 1)               FOR REHEARING IS:
        TRIAL COURT JUDGE:       Judge Lisa Benge Michalk               DATE:
        DISPOSITION:       AFFIRMED                                     JUDGE:




        DATE:         01-28-15

        JUSTICE:      Charles Kreger            PC     NO     S   YES

        PUBLISH:      NO                        DNP:    YES


        CLK RECORD:        09-19-13                               SUPPCLKRECORD:
                           09-09-13; 09-26-13;
        RPTRECORD:         09-27-13                               SUPPRPTRECORD:
        STATE BR:          02-24-14                               SUPP BR:
        APP BR:            12-31-13,                              PROSE BR:
 ff\n SB                pgrrraf
FOR DISCRETIONARY REVSW
                                                                                                     150-/5*
DATE.     /&/*?/''2.00                 IN THE COURT OF CRIMINAL APPEALS


        ELBQTBQBIC record                                                    CCA#              PD-0150-15



                  PRO S£                    Petition                         Disposition:

        FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                  $fkuct                                                     JUDGE:

        DATE:                                                                SIGNED:.                       PC:

        JUDGE:        $U Uu^-L                                               PUBLISH:                      DNP:




                           MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

        CCA IS:                    ON                                                                 ON

        JUDGE:                                                               JUDGE: